Exhibit 10.4

 

HALCÓN RESOURCES CORPORATION
2016 LONG-TERM INCENTIVE PLAN

 

ARTICLE I
PURPOSE

 

SECTION 1.1.                                     Establishment. Halcón Resources
Corporation, a Delaware corporation (the “Company”), has established this Halcón
Resources Corporation 2016 Long-Term Incentive Plan (the “Plan”), effective as
of September 9, 2016 (the “Effective Date”). Unless terminated earlier by the
Board pursuant to Section 13.1, the Plan shall terminate as to the granting of
new Awards on the day prior to the tenth anniversary of the Effective Date. The
Plan shall continue in effect as long as Awards remain outstanding under the
Plan and until all matters relating to the administration of the Plan have been
settled.

 

SECTION 1.2.                                     Purpose. The purposes of the
Plan are to create incentives which are designed to motivate Participants to put
forth maximum effort toward the success and growth of the Company and to enable
the Company and its Affiliated Entities and Subsidiaries to attract and retain
experienced individuals who by their position, ability and diligence are able to
make important contributions to the Company’s success, and thereby to enhance
shareholder value. Toward these objectives, the Plan provides for the grant of
Options, Restricted Stock Awards, Restricted Stock Units, SARs, Performance
Units, Performance Bonuses, Stock Awards and Other Incentive Awards to Eligible
Employees and the grant of Nonqualified Stock Options, Restricted Stock Awards,
Restricted Stock Units, SARs, Performance Units, Stock Awards and Other
Incentive Awards to Consultants and Eligible Directors, subject to the
conditions set forth in the Plan.

 

SECTION 1.3.                                     Shares Subject to the Plan.
Subject to the limitations set forth herein, Awards may be made under this Plan
for a total of 10,000,000 shares of the Company’s Common Stock. The limitations
of this Section 1.3 shall be subject to the adjustment provisions of
Article XII.

 

ARTICLE II
DEFINITIONS

 

SECTION 2.1.                                     “162(m) Requirements” shall
have the meaning ascribed to such term on Exhibit A hereto.

 

SECTION 2.2.                                     “Affiliated Entity” means any
corporation, partnership, limited liability company or other form of legal
entity in which a majority of the partnership or other similar interest thereof
is owned or controlled, directly or indirectly, by the Company or one or more of
its Subsidiaries or Affiliated Entities or a combination thereof. For purposes
hereof, the Company, a Subsidiary or an Affiliated Entity shall be deemed to
have a majority ownership interest in a partnership or limited liability company
if the Company, such Subsidiary or Affiliated Entity shall be allocated a
majority of partnership or limited liability company gains or losses or shall be
or control a managing director or a general partner of such partnership or
limited liability company.

 

SECTION 2.3.                                     “Award” means, individually or
collectively, any Option, Restricted Stock Award, Restricted Stock Unit, SAR,
Performance Unit, Performance Bonus, Stock Award or Other Incentive Award
granted under the Plan to an Eligible Employee by the Committee or any
Nonqualified Stock Option, Performance Unit, SAR, Restricted Stock Award,
Restricted Stock Unit, Stock Award or Other Incentive Award granted under the
Plan to a Consultant or an Eligible Director by the Committee pursuant to such
terms, conditions, restrictions, and/or limitations, if any, as the Committee
may establish by the Award Agreement or otherwise.

 

--------------------------------------------------------------------------------


 

SECTION 2.4.                                     “Award Agreement” means any
written (including electronic) instrument that establishes the terms,
conditions, restrictions, and/or limitations applicable to an Award in addition
to those established by this Plan and by the Committee’s exercise of its
administrative powers.

 

SECTION 2.5.                                     “Board” means the Board of
Directors of the Company.

 

SECTION 2.6.                                     “Cash Dividend Right” means a
contingent right, granted in tandem with a specific Restricted Stock Unit Award,
to receive an amount in cash equal to the cash distributions made by the Company
with respect to a share of Common Stock during the period such Award is
outstanding.

 

SECTION 2.7.                                     “Change of Control Event” means
each of the following:

 

(a)                                 Any transaction in which shares of voting
securities of the Company representing more than 50% of the total combined
voting power of all outstanding voting securities of the Company are issued by
the Company, or sold or transferred by the shareholders of the Company as a
result of which those persons and entities who beneficially owned voting
securities of the Company representing more than 50% of the total combined
voting power of all outstanding voting securities of the Company immediately
prior to such transaction cease to beneficially own voting securities of the
Company representing more than 50% of the total combined voting power of all
outstanding voting securities of the Company immediately after such transaction;

 

(b)                                 The merger or consolidation of the Company
with or into another entity as a result of which those persons and entities who
beneficially owned voting securities of the Company representing more than 50%
of the total combined voting power of all outstanding voting securities of the
Company immediately prior to such merger or consolidation cease to beneficially
own voting securities of the Company representing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
corporation or resulting entity immediately after such merger of consolidation;
or

 

(c)                                  The sale of all or substantially all of the
Company’s assets to an entity of which those persons and entities who
beneficially owned voting securities of the Company representing more than 50%
of the total combined voting power of all outstanding voting securities of the
Company immediately prior to such asset sale do not beneficially own voting
securities of the purchasing entity representing more than 50% of the total
combined voting power of all outstanding voting securities of the purchasing
entity immediately after such asset sale.

 

SECTION 2.8.                                     “Code” means the Internal
Revenue Code of 1986, as amended. References in the Plan to any section of the
Code shall be deemed to include any amendments or successor provisions to such
section and any regulations under such section.

 

SECTION 2.9.                                     “Committee” means (i) a
committee, comprised of no fewer than two members of the Board, appointed by the
Board by resolution to administer the Plan as provided in Section 3.1, or
(ii) if no such committee has been appointed, the Board.

 

SECTION 2.10.                              “Common Stock” means the common
stock, par value $0.0001 per share, of the Company, and after substitution, such
other stock as shall be substituted therefore as provided in Article XII.

 

SECTION 2.11.                              “Consultant” means any person, other
than a member of the Board, who is engaged by the Company, a Subsidiary or an
Affiliated Entity to render consulting or advisory services.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.12.                              “Date of Grant” means the date on
which the grant of an Award is authorized by the Committee or such later date as
may be specified by the Committee.

 

SECTION 2.13.                              “Disability” means the Participant is
unable to continue employment by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months. For purposes of this
Plan, the determination of Disability shall be made in the sole and absolute
discretion of the Committee.

 

SECTION 2.14.                              “Dividend Unit Right” means a
contingent right, granted in tandem with a specific Restricted Stock Unit Award,
to have an additional number of Restricted Stock Units credited to a Participant
in respect of the Award equal to the number of shares of Common Stock that could
be purchased at Fair Market Value with the amount of each cash distribution made
by the Company with respect to a share of Common Stock during the period such
Award is outstanding.

 

SECTION 2.15.                              “Eligible Employee” means any
employee of the Company, a Subsidiary, or an Affiliated Entity as approved by
the Committee.

 

SECTION 2.16.                              “Eligible Director” means any member
of the Board who is not an employee of the Company, a Subsidiary or an
Affiliated Entity or a Consultant.

 

SECTION 2.17.                              “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

SECTION 2.18.                              “Fair Market Value” means (a) during
such time as the Common Stock is both registered under Section 12 of the
Exchange Act and listed upon an established stock exchange or automated
quotation system, the closing sales price of the Common Stock (or the closing
bid, if no sales were reported) as quoted by an established stock exchange or
automated quotation system on the day for which such value is to be determined,
or, if there was no quoted price for such day, then for the last preceding
business day on which there was a quoted price as reported in The Wall Street
Journal or such other sources as the Committee deems reliable, or (b) during any
such time as the Common Stock cannot be valued pursuant to (a) above, (i) with
respect to Incentive Stock Options, the fair market value of the Common Stock as
determined in good faith by the Committee within the meaning of Section 422 of
the Code or (ii) the fair market value of the Common Stock as determined in good
faith by the Committee using a “reasonable application of a reasonable valuation
method” within the meaning of Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B) or other applicable valuation rules under the Code
or other applicable law.

 

SECTION 2.19.                              “Incentive Stock Option” means an
Option that is intended to be an “incentive stock option” within the meaning of
Section 422 of the Code.

 

SECTION 2.20.                              “Nonqualified Stock Option” means an
Option which is not an Incentive Stock Option.

 

SECTION 2.21.                              “Other Incentive Award” means an
incentive award granted to an Eligible Employee, Consultant or Eligible Director
under Article XI of the Plan.

 

SECTION 2.22.                              “Option” means an Award granted under
Article V of the Plan and includes both Nonqualified Stock Options and Incentive
Stock Options to purchase shares of Common Stock.

 

SECTION 2.23.                              “Participant” means an Eligible
Employee, a Consultant or an Eligible Director to whom an Award has been granted
by the Committee under the Plan.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.24.                              “Performance Bonus” means the bonus
which may be granted to Eligible Employees under Article X of the Plan.

 

SECTION 2.25.                              “Performance Units” means those
monetary units and/or units representing notional shares of Common Stock that
may be granted to Eligible Employees, Consultants or Eligible Directors pursuant
to Article IX hereof.

 

SECTION 2.26.                              “Plan” means the Halcón Resources
Corporation 2016 Long-Term Incentive Plan.

 

SECTION 2.27.                              “Restriction Period” means the period
during which an Award remains subject to time- and/or performance-based
restrictions.

 

SECTION 2.28.                              “Restricted Stock Award” means an
Award granted to an Eligible Employee, Consultant or Eligible Director under
Article VI of the Plan.

 

SECTION 2.29.                              “Restricted Stock Unit” means an
Award granted to an Eligible Employee, Consultant or Eligible Director under
Article VII of the Plan.

 

SECTION 2.30.                              “Retirement” means the termination of
an Eligible Employee’s employment with the Company, a Subsidiary or an
Affiliated Entity on or after attaining age 62.

 

SECTION 2.31.                              “SAR” means a stock appreciation
right granted to an Eligible Employee, Consultant or Eligible Director under
Article VIII of the Plan.

 

SECTION 2.32.                              “Stock Award” means an Award granted
to an Eligible Employee, Consultant or Eligible Director under Article XI of the
Plan.

 

SECTION 2.33.                              “Subsidiary” means a “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

ARTICLE III
ADMINISTRATION

 

SECTION 3.1.                                     Administration of the Plan. The
Board shall administer the Plan. The Board may, by resolution, appoint a
Committee to administer the Plan and delegate its powers described under this
Section 3.1 for purposes of Awards granted to Eligible Employees and
Consultants. If determined to be necessary by the Board, each Committee member
shall satisfy the requirements for (i) an “independent director” under
rules adopted by the New York Stock Exchange or other principal exchange on
which the Common Stock is then listed, (ii) a “nonemployee director” within the
meaning of Rule 16b-3 under the Exchange Act and (iii) an “outside director”
under Section 162(m) of the Code. Notwithstanding the foregoing, the mere fact
that a Committee member shall fail to qualify under any of the foregoing
requirements shall not invalidate any Award made by the Committee that is
otherwise validly made under the Plan. Neither the Company nor any member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved by all
of the members of the Committee without a meeting. A majority of the Committee
shall constitute a quorum. The Committee’s determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any Eligible

 

4

--------------------------------------------------------------------------------


 

Employee of the Company, the Company’s independent certified public accountants
or any executive compensation consultant or other professional retained by the
Company or the Committee to assist in the administration of the Plan. The
Company shall effect the granting of Awards under the Plan, in accordance with
the determinations made by the Committee, by execution of written agreements
and/or other instruments in such form as is approved by the Committee. Subject
to the provisions of the Plan, the Committee shall have exclusive power to:

 

(a)                                 Select Eligible Employees and Consultants to
participate in the Plan.

 

(b)                                 Determine the time or times when Awards will
be made to Eligible Employees or Consultants.

 

(c)                                  Determine the form of an Award, whether an
Incentive Stock Option, Nonqualified Stock Option, Restricted Stock Award,
Restricted Stock Unit, SAR, Performance Unit, Performance Bonus, Stock Award or
Other Incentive Award, the number of shares of Common Stock, Performance Units
or Restricted Stock Units subject to the Award, the amount and all the terms,
conditions (including performance requirements), restrictions and/or
limitations, if any, of an Award, including the time and conditions of exercise
or vesting, and the terms of any Award Agreement, which may include the waiver
or amendment of prior terms and conditions or acceleration or early vesting or
payment of an Award.

 

(d)                                 Determine whether Awards will be granted
singly or in combination.

 

(e)                                  Adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
interpret, amend or revoke any such rules.

 

(f)                                   Correct any defect(s) or omission(s) or
reconcile any ambiguity(ies) or inconsistency(ies) in the Plan or any Award
granted thereunder.

 

(g)                                  Make all other decisions and determinations
it deems advisable for the administration of the Plan.

 

(h)                                 Decide all disputes arising in connection
with the Plan and otherwise supervise the administration of the Plan.

 

(i)                                     Take any and all other action it deems
necessary or advisable for the proper operation or administration of the Plan.

 

SECTION 3.2.                                     Administration of Grants to
Eligible Directors. The Board shall have the exclusive power to select Eligible
Directors to participate in the Plan and to determine the number of Nonqualified
Stock Options, Performance Units, Restricted Stock Units, SARs, Stock Awards,
Other Incentive Awards or the number of shares of Common Stock subject to a
Restricted Stock Award awarded to Eligible Directors selected for participation.
If the Board appoints a separate committee to administer the Plan, it may
delegate to such committee administration of all other aspects of the Awards
made to Eligible Directors.

 

SECTION 3.3.                                     Committee to Make Rules and
Interpret Plan. The Committee in its sole discretion shall have the authority,
subject to the provisions of the Plan, to establish, adopt, or revise such
rules and regulations and to make all such determinations relating to the Plan,
as it may deem necessary or advisable for the administration of the Plan. The
Committee’s interpretation of the Plan or any Awards

 

5

--------------------------------------------------------------------------------


 

and all decisions and determinations by the Committee with respect to the Plan
shall be final, binding, and conclusive on all parties.

 

SECTION 3.4.                                     Delegation by Committee. Except
to the extent prohibited by applicable law or the rules of any stock exchange on
which the Common Stock is listed, the Committee may allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

 

SECTION 3.5.                                     Section 162(m) Provisions. In
the event that the Committee determines that it is appropriate that an Award
granted under the Plan qualify for the exemption from Section 162(m) of the Code
for “qualified performance-based compensation”, a committee composed of two or
more “outside directors” within the meaning of Section 162(m) of the Code shall
make determinations as to the grant of the Award, all performance targets
applicable thereto, and all other applicable provisions of the Plan as necessary
in order for such Award to satisfy the “qualified performance based
compensation” requirements of Section 162(m) of the Code

 

ARTICLE IV
GRANT OF AWARDS

 

SECTION 4.1.                                     Grant of Awards. Awards granted
under this Plan shall be subject to the following conditions:

 

(a)                                 Subject to Article XII, (i) the aggregate
number of shares of Common Stock made subject to the grant of Options and/or
SARs to any Eligible Employee in any calendar year may not exceed 5,000,000, and
(ii) the maximum aggregate number of shares that may be issued under the Plan
through Incentive Stock Options is 10,000,000.

 

(b)                                 Subject to Article XII, the aggregate number
of shares of Common Stock made subject to the grant of Restricted Stock Awards,
Restricted Stock Unit Awards, Performance Unit Awards, Performance Bonus Awards,
Stock Awards and Other Incentive Awards to any Eligible Employee in any calendar
year which are intended to constitute “performance-based compensation” within
the meaning of Section 162(m) of the Code may not exceed 10,000,000.

 

(c)                                  The maximum amount made subject to the
grant of Performance Bonus Awards to any Eligible Employee in any calendar year
may not exceed $5,000,000.

 

(d)                                 Any shares of Common Stock related to Awards
which terminate by expiration, forfeiture, cancellation or otherwise without the
issuance of shares of Common Stock or are exchanged in the Committee’s
discretion for Awards not involving the issuance of shares of Common Stock,
shall be available again for grant under the Plan and shall not be counted
against the shares authorized under Section 1.3. Any shares of Common Stock
issued as Restricted Stock Awards that subsequently are forfeited without
vesting shall again be available for grant under the Plan and shall not be
counted against the shares authorized under Section 1.3. Any Awards that,
pursuant to the terms of the applicable Award Agreement, are to be settled in
cash, whether or not denominated in or determined with reference to shares of
Common Stock (for example, SARs, Performance Units or Restricted Stock Units to
be settled in cash), shall not be counted against the shares authorized under
Section 1.3.

 

(e)                                  Common Stock delivered by the Company in
payment of an Award authorized under Articles V and VI of the Plan may be
authorized and unissued Common Stock or Common

 

6

--------------------------------------------------------------------------------


 

Stock held in the treasury of the Company, but, for avoidance of doubt, shall
not be available again for grant under the Plan.

 

(f)                                   The Committee shall, in its sole
discretion, determine the manner in which fractional shares arising under this
Plan shall be treated.

 

(g)                                  Separate certificates or a book-entry
registration representing Common Stock shall be delivered to a Participant upon
the exercise of any Option.

 

(h)                                 Except for adjustments pursuant to
Article XII or reductions of the Exercise Price approved by the Company’s
stockholders, the Exercise Price for any outstanding Option or SAR may not be
decreased after the date of grant nor may an outstanding Option or SAR granted
under the Plan be surrendered to the Company as consideration for the grant of a
replacement Option or SAR with a lower exercise price or any other award under
the Plan. Except as approved by the Company’s shareholders, in no event shall
any Option or SAR granted under the Plan be surrendered to the Company in
consideration for a cash payment if, at the time of such surrender, the Exercise
Price of the Option or SAR is greater than the then current Fair Market Value of
a share of Common Stock.

 

(i)                                     Eligible Directors and Consultants may
only be granted Nonqualified Stock Options, Restricted Stock Awards, Restricted
Stock Units, SARs, Performance Units, Stock Awards or Other Incentive Awards
under this Plan.

 

(j)                                    The maximum term of any Award shall be
ten years.

 

(k)                                 If an Award is denominated in Common Stock
but an equivalent amount of cash is delivered in lieu of delivery of shares of
Common Stock, any limitations in this Section 4.1 shall be applied based on the
methodology used by the Committee to convert the number of shares of Common
Stock into cash. If an Award is denominated in cash but an equivalent number of
shares of Common Stock are delivered in lieu of delivery of cash, any
limitations in this Section 4.1 shall be applied based on the methodology used
by the Committee to convert the cash to shares of Common Stock.

 

ARTICLE V
STOCK OPTIONS

 

SECTION 5.1.                                     Grant of Options. The Committee
may, from time to time, subject to the provisions of the Plan and such other
terms and conditions as it may determine, grant Options to Eligible Employees.
These Options may be Incentive Stock Options or Nonqualified Stock Options, or a
combination of both. The Committee may, subject to the provisions of the Plan
and such other terms and conditions as it may determine, grant Nonqualified
Stock Options to Eligible Directors and Consultants. Each grant of an Option
shall be evidenced by an Award Agreement executed by the Company and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of
Section 5.2. An Option will be deemed to be a Nonqualified Stock Option unless
it is specifically designated by the Committee as an Incentive Stock Option. Any
Stock Option that is intended to constitute an Incentive Stock Option shall
satisfy any other requirements of Code Section 422 and, to the extent such
Option does not satisfy such requirements, the Option shall be treated as a
Nonqualified Stock Option. The Shares subject to any Option granted to a
Participant under the Plan shall qualify as “service recipient stock” with
respect to such Participant for purposes of Section 409A of the Code.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.2.                                     Conditions of Options. Each
Option so granted shall be subject to the following conditions:

 

(a)                                 Exercise Price. As limited by
Section 5.2(e) below, each Option shall state the exercise price, which shall be
set by the Committee at the Date of Grant; provided, however, no Option shall be
granted at an exercise price which is less than the Fair Market Value of the
Common Stock on the Date of Grant unless the Option is granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became Eligible Employees (or other service providers) as a
result of a merger, consolidation, acquisition or other corporate transaction
involving the Company which complies with Treasury Regulation §
1.409A-1(b)(5)(v)(D).

 

(b)                                 Form of Payment. The exercise price of an
Option may be paid (i) in cash or by check, bank draft or money order payable to
the order of the Company; (ii) subject to prior approval by the Committee in its
discretion, by delivering previously acquired shares of Common Stock having an
aggregate Fair Market Value on the date of payment equal to the amount of the
exercise price, but only to the extent such exercise of an Option would not
result in an adverse accounting charge to the Company for financial accounting
purposes with respect to the shares used to pay the exercise price unless
otherwise determined by the Committee; (iii) subject to prior approval by the
Committee in its discretion, by withholding shares of Common Stock which
otherwise would be acquired on exercise having an aggregate Fair Market Value on
the date of payment equal to the amount of the exercise price; or (iv) subject
to prior approval by the Committee in its discretion, by a combination of the
foregoing. In addition to the foregoing, the Committee may permit an Option
granted under the Plan to be exercised by a broker-dealer acting on behalf of a
Participant through procedures approved by the Committee. Such procedures may
include a broker either (A) selling all of the shares of Common Stock received
when an Option is exercised and paying the Participant the proceeds of the sale
(minus the exercise price, withholding taxes and any fees due to the broker) or
(B) selling enough of the shares of Common Stock received upon exercise of the
Option to cover the exercise price, withholding taxes and any fees due to the
broker and delivering to the Participant (either directly or through the
Company) a stock certificate for the remaining shares of Common Stock.

 

(c)                                  Exercise of Options.

 

(i)                                     Options granted under the Plan shall be
exercisable, in whole or in such installments and at such times, and shall
expire at such time, as shall be provided by the Committee in the Award
Agreement. Exercise of an Option shall be by written notice to the Senior Vice
President, Human Resources of the Company (or such other officer as may be
designated by the Committee) in advance of such exercise stating the election to
exercise in the form and manner determined by the Committee. Every share of
Common Stock acquired through the exercise of an Option shall be deemed to be
fully paid at the time of exercise and payment of the exercise price.

 

(ii)                                  Unless otherwise provided in an Award
Agreement or determined by the Committee, the following provisions will apply to
the exercisability of Options following the termination of a Participant’s
employment or service with the Company, a Subsidiary or an Affiliated Entity:

 

(A)                               If an Eligible Employee’s employment with the
Company, the Subsidiaries and the Affiliated Entities terminates as a result of
death, Disability or Retirement, the Eligible Employee (or personal
representative in the case of

 

8

--------------------------------------------------------------------------------


 

death) shall be entitled to purchase all or any part of the shares subject to
any (i) vested Incentive Stock Option for a period of up to three months from
such date of termination (one year in the case of death or Disability in lieu of
the three-month period) and (ii) vested Nonqualified Stock Option during the
remaining term of the Option. If an Eligible Employee’s employment terminates
for any other reason, except for cause (as determined by the Committee), the
Eligible Employee shall be entitled to purchase all or any part of the shares
subject to any vested Option for a period of up to three months from such date
of termination. In no event shall any Option be exercisable past the term of the
Option.

 

(B)                               In the event a Consultant ceases to provide
services to the Company, the Subsidiaries and the Affiliated Entities, or an
Eligible Director ceases to serve as a director of the Company, the unvested
portion of any Option shall be forfeited unless otherwise accelerated pursuant
to the terms of the Consultant’s or Eligible Director’s Award Agreement or by
the Committee. The Consultant or Eligible Director shall have a period of three
years following the date he or she ceases to provide consulting services or
ceases to be a director, as applicable, to exercise any Nonqualified Stock
Options which are otherwise exercisable on his or her date of termination of
service.

 

(d)                                 Other Terms and Conditions. Among other
conditions that may be imposed by the Committee, if deemed appropriate, are
those relating to (i) the period or periods and the conditions of exercisability
of any Option; (ii) the minimum periods during which Participants must be
employed by or in service to the Company, its Subsidiaries, or an Affiliated
Entity, or must hold Options before they may be exercised; (iii) the minimum
periods during which shares acquired upon exercise must be held before sale or
transfer shall be permitted; (iv) conditions under which such Options or shares
may be subject to forfeiture; (v) the frequency of exercise or the minimum or
maximum number of shares that may be acquired at any one time; (vi) the
achievement by the Company of specified performance criteria; and
(vii) non-compete and protection of business matters.

 

(e)                                  Special Restrictions Relating to Incentive
Stock Options.

 

(i)                                     Options issued in the form of Incentive
Stock Options shall only be granted to Eligible Employees of the Company or a
Subsidiary.

 

(ii)                                  No Incentive Stock Option shall be granted
to an Eligible Employee who owns or who would own immediately before the grant
of such Incentive Stock Option more than 10% of the combined voting power of the
Company or its Subsidiaries or a “parent corporation,” unless (A) at the time
such Incentive Stock Option is granted the exercise price is at least 110% of
the Fair Market Value of a share of Common Stock on the Date of Grant and
(B) such Option by its terms is not exercisable after the expiration of five
years from the Date of Grant. For purposes of this Section 5.2(e), “parent
corporation” means a “parent corporation” of the Company, as defined in
Section 424(e) of the Code.

 

(iii)                               To the extent that the aggregate Fair Market
Value (determined at the time an Incentive Stock Option is granted) of shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its Subsidiaries and parent corporations
exceeds $100,000, such excess Incentive Stock

 

9

--------------------------------------------------------------------------------


 

Options shall be treated as Nonqualified Stock Options. The Committee shall
determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Participant’s
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination is made.

 

(iv)                              Each Participant awarded an Incentive Stock
Option shall notify the Company in writing immediately after the date he or she
makes a disqualifying disposition of any shares of Common Stock acquired
pursuant to the exercise of such Incentive Stock Option. A disqualifying
disposition is any disposition (including any sale) of such Common Stock before
the later of (i) two years after the Date of Grant of the Incentive Stock Option
or (ii) one year after the date of exercise of the Incentive Stock Option.

 

(v)                                 Except in the case of death, an Option will
not be treated as an Incentive Stock Option unless at all times beginning on the
Date of Grant and ending on the day three months (one year in the case of a
Participant who is “disabled” within the meaning of Section 22(e)(3) of the
Code) before the date of exercise of the Option, the Participant is an employee
of the Company or a parent corporation of the Company or a Subsidiary (or a
corporation or a parent corporation or subsidiary corporation of such
corporation issuing or assuming an Option in a transaction to which
Section 424(a) of the Code applies).

 

(f)                                   Application of Funds. The proceeds
received by the Company from the sale of Common Stock pursuant to Options will
be used for general corporate purposes.

 

(g)                                  Shareholder Rights. No Participant shall
have a right as a shareholder with respect to any share of Common Stock subject
to an Option prior to purchase of such shares of Common Stock by exercise of the
Option.

 

ARTICLE VI
RESTRICTED STOCK AWARDS

 

SECTION 6.1.                                     Grant of Restricted Stock
Awards. The Committee may, from time to time, subject to the provisions of the
Plan and such other terms and conditions as it may determine, grant a Restricted
Stock Award to Eligible Employees, Consultants or Eligible Directors. Restricted
Stock Awards shall be awarded in such number and at such times during the term
of the Plan as the Committee shall determine. Each Restricted Stock Award shall
be subject to an Award Agreement setting forth the terms of such Restricted
Stock Award and may be evidenced in such manner as the Committee deems
appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates.

 

SECTION 6.2.                                     Conditions of Restricted Stock
Awards. The grant of a Restricted Stock Award shall be subject to the following:

 

(a)                                 Restriction Period. Restricted Stock Awards
shall be subject to such time- and/or performance-based restrictions as the
Committee shall determine and set forth in the applicable Award Agreement.
Restricted Stock Awards granted to an Eligible Employee may require the holder
to remain in the employment of the Company, a Subsidiary, or an Affiliated
Entity for a prescribed period. Restricted Stock Awards granted to Consultants
or Eligible Directors may require the holder to provide continued services to
the Company for a period of time. In addition

 

10

--------------------------------------------------------------------------------


 

to or in lieu of any time vesting conditions determined by the Committee,
vesting and/or the grant of Restricted Stock Awards may be subject to the
achievement by the Company of specified performance criteria, which may, without
limitation, be based upon the Company’s achievement of all or any of the
operational, financial or stock performance criteria set forth on Exhibit A
annexed hereto, in all events as may from time to time be established by the
Committee. The Committee also will determine whether the Award is intended to
satisfy the 162(m) Requirements, as described in Exhibit A. Upon the fulfillment
of any specified vesting conditions, the Restriction Period shall expire, and
the restrictions imposed by the Committee shall lapse with respect to the shares
of Common Stock covered by the Restricted Stock Award or portion thereof.

 

(b)                                 Restrictions. The holder of a Restricted
Stock Award may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of the shares of Common Stock represented by the Restricted Stock Award
during the applicable Restriction Period. The Committee shall impose such other
restrictions and conditions on any shares of Common Stock covered by a
Restricted Stock Award as it may deem advisable including, without limitation,
restrictions under applicable federal or state securities laws, and may legend
the certificates representing shares of Common Stock covered by a Restricted
Stock Award to give appropriate notice of such restrictions.

 

(c)                                  Rights as Shareholders. During any
Restriction Period, the Committee may, in its discretion, grant to the holder of
a Restricted Stock Award all or any of the rights of a shareholder with respect
to the shares, including, but not by way of limitation, the right to vote such
shares and to receive dividends. If any dividends or other distributions are
paid in shares of Common Stock, all such shares shall be subject to the same
restrictions on transferability as the shares of Common Stock covered by the
Restricted Stock Award with respect to which they were paid.

 

ARTICLE VII
RESTRICTED STOCK UNITS

 

SECTION 7.1.                                     Grant of Restricted Stock
Units. The Committee may, from time to time, subject to the provisions of the
Plan and such other terms and conditions as it may determine, grant Restricted
Stock Units to Eligible Employees, Consultants or Eligible Directors. Restricted
Stock Units shall be awarded in such number and at such times during the term of
the Plan as the Committee shall determine. Each Award of Restricted Stock Units
shall be subject to an Award Agreement setting forth the terms of such Award of
Restricted Stock Units. A Participant shall not be required to make any payment
for Restricted Stock Units.

 

SECTION 7.2.                                     Conditions of Restricted Stock
Units. The grant of Restricted Stock Units shall be subject to the following:

 

(a)                                 Restriction Period. Restricted Stock Units
shall be subject to such time- and/or performance-based restrictions as the
Committee shall determine and set forth in the applicable Award Agreement.
Restricted Stock Units granted to an Eligible Employee may require the holder to
remain in the employment of the Company, a Subsidiary, or an Affiliated Entity
for a prescribed period. Restricted Stock Units granted to Consultants or
Eligible Directors may require the holder to provide continued services to the
Company for a period of time. In addition to or in lieu of any time vesting
conditions determined by the Committee, vesting and/or the grant of Restricted
Stock Units may be subject to the achievement by the Company of specified
performance criteria, which may, without limitation, be based upon the Company’s
achievement of all or any of the operational, financial or stock performance
criteria set forth on Exhibit A

 

11

--------------------------------------------------------------------------------


 

annexed hereto, in all events as may from time to time be established by the
Committee. The Committee also will determine whether the Award is intended to
satisfy the 162(m) Requirements, as described in Exhibit A. Upon the fulfillment
of any specified vesting conditions, the Restriction Period shall expire, and
the restrictions imposed by the Committee shall lapse with respect to the
Restricted Stock Units.

 

(b)                                 Lapse of Restrictions. The Participant shall
be entitled to receive one share of Common Stock or an amount of cash equal to
the Fair Market Value of one share of Common Stock, as provided in the Award
Agreement upon settlement of a Restricted Stock Unit for which the restrictions
have lapsed.

 

(c)                                  Cash Dividend Rights and Dividend Unit
Rights. The Committee may, in its sole discretion, grant a tandem Cash Dividend
Right or Dividend Unit Right grant with respect to Restricted Stock Units. A
grant of Cash Dividend Rights may provide that such Cash Dividend Rights shall
be paid directly to the Participant at the time of payment of related dividend,
be credited to a bookkeeping account subject to the same vesting and payment
provisions as the tandem Award (with or without interest in the sole discretion
of the Committee), or be subject to such other provisions or restrictions as
determined by the Committee in its sole discretion. A grant of Dividend Unit
Rights shall be subject to the same vesting and payment provisions as the tandem
Award.

 

ARTICLE VIII
STOCK APPRECIATION RIGHTS

 

SECTION 8.1.                                     Grant of SARs. The Committee
may from time to time, in its sole discretion, subject to the provisions of the
Plan and subject to other terms and conditions as the Committee may determine,
grant a SAR to any Eligible Employee, Consultant or Eligible Director. Each
grant of a SAR shall be evidenced by an Award Agreement executed by the Company
and the Participant and shall contain such terms and conditions and be in such
form as the Committee may from time to time approve, subject to the requirements
of the Plan. The exercise price of the SAR shall not be less than the Fair
Market Value of a share of Common Stock on the Date of Grant of the SAR.

 

SECTION 8.2.                                     Exercise and Payment. SARs
granted under the Plan shall be exercisable in whole or in installments and at
such times as shall be provided by the Committee in the Award Agreement.
Exercise of a SAR shall be by written notice to the Senior Vice President, Human
Resources of the Company at least two business days in advance of such exercise.
The amount payable with respect to each SAR shall be equal in value to the
excess, if any, of the Fair Market Value of a share of Common Stock on the
exercise date over the exercise price of the SAR. Payment of amounts
attributable to a SAR shall be made in cash or in shares of Common Stock, as
provided by the terms of the applicable Award Agreement.

 

ARTICLE IX
PERFORMANCE UNITS

 

SECTION 9.1.                                     Grant of Awards. The Committee
may, from time to time, subject to the provisions of the Plan and such other
terms and conditions as it may determine, grant Performance Units to Eligible
Employees, Consultants and Eligible Directors. Each Award of Performance Units
shall be evidenced by an Award Agreement executed by the Company and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of
Section 9.2.

 

12

--------------------------------------------------------------------------------


 

SECTION 9.2.                                     Conditions of Awards. Each
Award of Performance Units shall be subject to the following conditions:

 

(a)                                 Establishment of Award Terms. Each Award
shall state the target, maximum and minimum value of each Performance Unit
payable upon the achievement of performance goals.

 

(b)                                 Achievement of Performance Goals. The
Committee shall establish performance targets for each Award for a period of no
less than a year based upon such operational, financial or performance criteria
determined by the Committee, and determine whether the Award is intended to
satisfy the 162(m) Requirements, as described in Exhibit A. The Committee shall
also establish such other terms and conditions as it deems appropriate to such
Award. The Award may be paid out in cash or Common Stock as determined in the
sole discretion of the Committee

 

ARTICLE X
PERFORMANCE BONUS

 

SECTION 10.1.                              Grant of Performance Bonus. The
Committee may from time to time, subject to the provisions of the Plan and such
other terms and conditions as the Committee may determine, grant a Performance
Bonus to certain Eligible Employees selected for participation. The Committee
will determine the amount that may be earned as a Performance Bonus in any
period of one year or more upon the achievement of one or more performance
targets established by the Committee. The Committee shall select the applicable
performance target(s) for each period in which a Performance Bonus is awarded.
The performance target(s) shall be based upon such operational, financial or
performance criteria determined by the Committee. The Committee also will
determine whether the Award is intended to satisfy the 162(m) Requirements, as
described in Exhibit A.

 

SECTION 10.2.                              Payment of Performance Bonus. In
order for any Participant to be entitled to payment of a Performance Bonus, the
applicable performance target(s) established by the Committee must first be
obtained or exceeded. Payment of a Performance Bonus shall be made within 60
days of the Committee’s certification that the performance target(s) has been
achieved and, in any event, within 2.5 months of the year following the year in
which the Performance Bonus is earned. Payment of a Performance Bonus may be
made in cash or shares of Common Stock, as provided by the terms of the
applicable Award Agreement.

 

ARTICLE XI
STOCK AWARDS AND OTHER INCENTIVE AWARDS

 

SECTION 11.1.                              Grant of Stock Awards. The Committee
may, from time to time, subject to the provisions of the Plan and such other
terms and conditions as it may determine, grant Stock Awards of shares of Common
Stock not subject to vesting or forfeiture restrictions to Eligible Employees,
Consultants or Eligible Directors. Stock Awards shall be awarded with respect to
such number of shares of Common Stock and at such times during the term of the
Plan as the Committee shall determine. Each Stock Award shall be subject to an
Award Agreement setting forth the terms of such Stock Award. The Committee may
in its sole discretion require a Participant to pay a stipulated purchase price
for each share of Common Stock covered by a Stock Award.

 

SECTION 11.2.                              Grant of Other Incentive Awards. The
Committee may, from time to time, subject to the provisions of the Plan and such
other terms and conditions as it may determine, grant Other Incentive Awards to
Eligible Employees, Consultants or Eligible Directors. Other Incentive Awards
may be granted based upon, payable in or otherwise related to, in whole or in
part, shares of Common Stock if the Committee, in its sole discretion,
determines that such Other Incentive Awards are consistent with the

 

13

--------------------------------------------------------------------------------


 

purposes of the Plan. Such Awards may include, but are not limited to, Common
Stock awarded as a bonus, dividend equivalents, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Stock, purchase
rights for Common Stock, Awards with value and payment contingent upon the
Company’s performance or any other factors designated by the Committee, and
Awards valued by reference to the book value of Common Stock or the value of
securities of or the performance of specified subsidiaries. Long-term cash
Awards also may be made under the Plan. Cash Awards also may be granted as an
element of or a supplement to any Awards permitted under the Plan. Awards may
also be granted in lieu of obligations to pay cash or deliver other property
under the Plan or under other plans or compensation arrangements, subject to any
applicable provision under Section 16 of the Exchange Act. Each grant of an
Other Incentive Award shall be evidenced by an Award Agreement that shall
specify the amount of the Other Incentive Award and the terms, conditions,
restrictions and limitations applicable to such Award. Payment of Other
Incentive Awards shall be made at such times and in such form, which may be
cash, shares of Common Stock or other property (or a combination thereof), as
established by the Committee, subject to the terms of the Plan.

 

ARTICLE XII
STOCK ADJUSTMENTS

 

SECTION 12.1.                              Recapitalizations and
Reorganizations. In the event that the shares of Common Stock, as constituted on
the Effective Date, shall be changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock split, spin-off, combination of shares or otherwise), or
if the number of such shares of Common Stock shall be increased through the
payment of a stock dividend, or an extraordinary dividend on the shares of
Common Stock, or if rights or warrants to purchase securities of the Company
shall be issued to holders of all outstanding Common Stock, then the maximum
number and kind of shares of Common Stock available for issuance under the Plan,
the maximum number and kind of shares of Common Stock for which any individual
may receive Awards in any calendar year under the Plan, the number and kind of
shares of Common Stock covered by outstanding Awards, and the price per share or
the applicable market value or performance target of such Awards will be
appropriately adjusted by the Committee to reflect any increase or decrease in
the number of, or change in the kind or value of, issued shares of Common Stock
to preclude, to the extent practicable, the enlargement or dilution of rights
under such Awards. Notwithstanding the provisions of this Section, (i) the
number and kind of shares of Common Stock available for issuance as Incentive
Stock Options under the Plan shall be adjusted only in accordance with the
applicable provisions of Sections 422 and 424 of the Code and the regulations
thereunder, and (ii) outstanding Awards and Award Agreements shall be adjusted
in accordance with (A) Sections 422 and 424 of the Code and the regulations
thereunder with respect to Incentive Stock Options and (B) Section 409A of the
Code with respect to Nonqualified Stock Options, SARs and, to the extent
applicable, other Awards. In the event there shall be any other change in the
number or kind of the outstanding shares of Common Stock, or any stock or other
securities into which the Common Stock shall have been changed or for which it
shall have been exchanged, then if the Committee shall, in its sole discretion,
determine that such change equitably requires an adjustment in the shares
available under and subject to the Plan, or in any Award, theretofore granted,
such adjustments shall be made in accordance with such determination. No
fractional shares of Common Stock or units of other securities shall be issued
pursuant to any such adjustment, and any fractions resulting from any such
adjustment shall be eliminated in each case by rounding downward to the nearest
whole share.

 

SECTION 12.2.                              Adjustments Upon Change of Control
Event. Upon the occurrence of a Change of Control Event, the Committee, in its
sole discretion, without the consent of any Participant or holder of the Award,
and on such terms and conditions as it deems appropriate, may take any one or
more of the following actions in connection with such Change of Control Event:

 

14

--------------------------------------------------------------------------------


 

(a)                                 provide for either (i) the termination of
any Award in exchange for an amount of cash, if any, equal to the amount that
would have been attained upon the realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event the Committee determines in good faith that no amount would
have been attained upon the realization of the Participant’s rights, then such
Award may be terminated by the Committee without payment) or (ii) the
replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

 

(b)                                 provide that such Award be assumed by a
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
for similar rights or awards covering the equity of the successor or survivor,
or a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of equity interests and prices;

 

(c)                                  make adjustments in the number and type of
Common Stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Awards or in the terms and conditions
of, and the vesting criteria included in, outstanding Awards, or both;

 

(d)                                 provide that such Award shall be payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and/or

 

(e)                                  provide that the Award cannot become
payable after such event, i.e., shall terminate upon such event.

 

Notwithstanding the foregoing, any such action contemplated under this
Section shall be effective only to the extent that such action will not cause
any Award that is designed to satisfy Section 409A of the Code to fail to
satisfy such section.

 

ARTICLE XIII
GENERAL

 

SECTION 13.1.                              Amendment or Termination of Plan. The
Board, in its sole discretion, may alter, suspend or terminate the Plan, or any
part thereof, at any time and for any reason; provided, however, that if an
amendment to the Plan (i) would materially increase the aggregate number of
shares of Common Stock available under the Plan (except by operation of
Article XII), (ii) would materially modify the requirements as to eligibility
for participation in the Plan, (iii) would materially increase the benefits to
Participants provided by the Plan, (iv) would modify the provisions of
Section 4.1(h), or (v) must otherwise be approved by shareholders of the Company
in order to comply with applicable law or the rules of the New York Stock
Exchange or, if the Common Stock is not traded on the New York Stock Exchange,
the principal national securities exchange upon which the Common Stock is traded
or quoted, then such amendment will be subject to shareholder approval and will
not be effective unless and until such approval has been obtained, subject to
any other requirement of shareholder approval required by applicable law,
rule or regulation, including, without limitation, Section 422 of the Code and
the rules of the applicable securities exchange.

 

15

--------------------------------------------------------------------------------


 

SECTION 13.2.                              Transferability.

 

(a)                                 Except as provided in Section 13.2(b) hereof
or as otherwise determined by the Committee, Awards under the Plan shall not be
assignable or transferable by the Participant, and shall not be subject in any
manner to assignment, alienation, pledge, encumbrance or charge. Notwithstanding
the foregoing, in the event of the death of a Participant, except as otherwise
provided by the Committee in an Award Agreement, an outstanding Award may be
exercised by or shall become payable to the Participant’s legatee or legatees of
such Award designated under the Participant’s last will or by such Participant’s
executors, personal representatives or distributees of such Award in accordance
with the Participant’s will or the laws of descent and distribution. The
Committee may provide in the terms of an Award Agreement or in any other manner
prescribed by the Committee that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award following the Participant’s
death.

 

(b)                                 The Committee may, in its discretion,
authorize all or a portion of the Nonqualified Stock Options granted under this
Plan to be on terms which permit transfer by the Participant to (i) the
ex-spouse of the Participant pursuant to the terms of a domestic relations
order, (ii) the spouse, children or grandchildren of the Participant (“Immediate
Family Members”), (iii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, or (iv) a partnership or limited liability company in
which such Immediate Family Members are the only partners or members. In
addition there may be no consideration for any such transfer. The Award
Agreement pursuant to which such Nonqualified Stock Options are granted
expressly provides for transferability in a manner consistent with this
paragraph. Subsequent transfers of transferred Nonqualified Stock Options shall
be prohibited except as set forth below in this Section 13.2. Following
transfer, any such Nonqualified Stock Options shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of Section 5.2(c)(ii) or similar provisions of an
Award Agreement the term “Participant” shall be deemed to refer to the
transferee. The events of termination of employment of Section 5.2(c)(ii) or
similar provisions of an Award Agreement shall continue to be applied with
respect to the original Participant, following which the Nonqualified Stock
Options shall be exercisable by the transferee only to the extent, and for the
periods specified in Section 5.2(c)(ii). No transfer pursuant to this
Section 13.2 shall be effective to bind the Company unless the Company shall
have been furnished with written notice of such transfer together with such
other documents regarding the transfer as the Committee shall request. With the
exception of a transfer in compliance with the foregoing provisions of this
Section 13.2, all other types of Awards authorized under this Plan shall be
transferable only by will or the laws of descent and distribution; however, no
such transfer shall be effective to bind the Company unless the Committee has
been furnished with written notice of such transfer and an authenticated copy of
the will and/or such other evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee of
the terms and conditions of such Award.

 

SECTION 13.3.                              Withholding Taxes. Unless otherwise
paid by the Participant, the Company, its Subsidiaries or any of its Affiliated
Entities shall be entitled to deduct from any payment under the Plan, regardless
of the form of such payment, the amount of all applicable income and employment
taxes required by law to be withheld with respect to such payment, may require
the Participant to pay to it such tax prior to and as a condition of the making
of such payment, and shall be entitled to deduct from any other compensation
payable to the Participant any withholding obligations with respect to Awards.
In accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from an Award by (i) directing the

 

16

--------------------------------------------------------------------------------


 

Company to withhold from any payment of the Award a number of shares of Common
Stock having a Fair Market Value on the date of payment equal to the amount of
the required withholding taxes or (ii) delivering to the Company previously
owned shares of Common Stock having a Fair Market Value on the date of payment
equal to the amount of the required withholding taxes. However, any payment made
by the Participant pursuant to either of the foregoing clauses (i) or (ii) shall
not be permitted if it would result in an adverse accounting charge with respect
to such shares used to pay such taxes unless otherwise approved by the
Committee.

 

SECTION 13.4.                              Amendments to Awards. Subject to the
limitations of Article IV and the other terms and conditions of the Plan, such
as the prohibition on repricing of Options, the Committee may at any time
unilaterally amend the terms of any Award Agreement, whether or not currently
exercisable or vested, to the extent it deems appropriate. However, amendments
which are adverse to the Participant shall require the Participant’s consent.

 

SECTION 13.5.                              Regulatory Approval and Listings. In
the sole discretion of the Committee, the Company shall use its best efforts to
file with the Securities and Exchange Commission and keep continuously
effective, a Registration Statement on Form S-8 with respect to shares of Common
Stock subject to Awards hereunder. Notwithstanding anything contained in this
Plan to the contrary, the Company shall have no obligation to issue shares of
Common Stock under this Plan prior to the obtaining of any approval from, or
satisfaction of any waiting period or other condition imposed by, any
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable. In addition, and notwithstanding anything
contained in this Plan to the contrary, at such time as the Company is subject
to the reporting requirements of Section 12 of the Exchange Act, the Company
shall have no obligation to issue shares of Common Stock under this Plan prior
to:

 

(a)                                 the admission of such shares to listing on
the stock exchange on which the Common Stock may be listed; and

 

(b)                                 the completion of any registration or other
qualification of such shares under any state or federal law or ruling of any
governmental body which the Committee shall, in its sole discretion, determine
to be necessary or advisable.

 

SECTION 13.6.                              Right to Continued Employment or
Other Service. Participation in the Plan shall not give any Eligible Employee,
Consultant or Eligible Director any right to remain in the employ or other
service of the Company, any Subsidiary, or any Affiliated Entity. The Company
or, in the case of employment or other service with a Subsidiary or an
Affiliated Entity, the Subsidiary or Affiliated Entity reserves the right to
terminate any Eligible Employee, Consultant or Eligible Director at any time.
Further, the adoption of this Plan shall not be deemed to give any Eligible
Employee, Consultant, Eligible Director or any other individual any right to be
selected as a Participant or to be granted an Award.

 

SECTION 13.7.                              Reliance on Reports. Each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Board be liable for any
determination made or other action taken or any omission to act in reliance upon
any such report or information or for any action taken, including the furnishing
of information, or failure to act, if in good faith.

 

SECTION 13.8.                              Construction. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for the convenience

 

17

--------------------------------------------------------------------------------


 

of reference only, and in the event of any conflict, the text of the Plan,
rather than such titles or headings, shall control.

 

SECTION 13.9.                              Governing Law. The Plan shall be
governed by and construed in accordance with the laws of the State of Texas
except as superseded by applicable federal law.

 

SECTION 13.10.                       Other Laws. The Committee may refuse to
issue or transfer any shares of Common Stock or other consideration under an
Award if, acting in its sole discretion, it determines that the issuance or
transfer of such shares or such other consideration might violate any applicable
law or regulation or entitle the Company to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary. In addition, by accepting or exercising any Award granted under the
Plan (or any predecessor plan), the Participant agrees to abide and be bound by
any policies adopted by the Company pursuant to Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or exchange listing
standards promulgated thereunder calling for the repayment and/or forfeiture of
any Award or payment resulting from an accounting restatement. Such repayment
and/or forfeiture provisions shall apply whether or not the Participant is
employed by or affiliated with the Company.

 

SECTION 13.11.                       No Trust or Fund Created. Neither the Plan
nor an Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company and a Participant or
any other person. To the extent that a Participant acquires the right to receive
payments from the Company pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company.

 

SECTION 13.12.                       Section 409A of the Code.

 

(a)                                 To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent therewith. In
the event that any (i) provision of the Plan or an Award Agreement, (ii) Award,
payment, transaction or (iii) other action or arrangement contemplated by the
provisions of the Plan is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code and the Treasury Regulations
and other guidance issued thereunder, the Committee shall have the authority to
take such actions and to make such changes to the Plan or an Award Agreement as
the Committee deems necessary to comply with such requirements without the
consent of the Participant.

 

(b)                                 No payment that constitutes deferred
compensation under Section 409A of the Code that would otherwise be made under
the Plan or an Award Agreement upon a termination of employment or other service
will be made or provided unless and until such termination is also a “separation
from service,” as determined in accordance with Section 409A of the Code.

 

(c)                                  Notwithstanding the foregoing or anything
elsewhere in the Plan or an Award Agreement to the contrary, if a Participant is
a “specified employee” as defined in Section 409A of the Code at the time of
termination of service with respect to an Award, then solely to the extent
necessary to avoid the imposition of any additional tax under Section 409A of
the Code, the commencement of any payments or benefits under the Award shall be
deferred until the date that is six months plus one day following the date of
the Participant’s termination or, if earlier, the Participant’s death (or such
other period as required to comply with Section 409A).

 

18

--------------------------------------------------------------------------------


 

(d)                                 In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

*               *               *

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2016 Long-Term Incentive Plan
Performance Criteria

 

The performance criteria to be used for purposes of Awards shall be set in the
Committee’s sole discretion and may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a subsidiary, division, department, region, function or business unit
of the Company in which the Participant is employed or with respect to which the
Participant performs services, and may consist of one or more or any combination
of the following criteria:

 

Operational Criteria may include:

 

·                       Reserve additions/replacements

·                       Finding & development costs

·                       Production volume

·                       Production costs

·                       Production growth

 

Financial Criteria may include:

 

·                       Earnings (Net income, Earnings before interest, taxes,
depreciation and amortization (“EBITDA”), Earnings per share)

·                       Cash flow

·                       Operating income

·                       General and Administrative Expenses

·                       Debt to equity ratio

·                       Debt to cash flow

·                       Debt to EBITDA

·                       EBITDA to Interest Expense

·                       Return on Assets

·                       Return on Equity

·                       Return on Invested Capital

·                       Profit returns/margins

·                       Midstream margins

 

Stock Performance Criteria:

 

·                       Stock price appreciation

·                       Total shareholder return

·                       Relative stock price performance

 

Code Section 162(m) Requirements. The Committee will have the discretion to
determine whether all or any portion of a Restricted Stock Award, Restricted
Stock Unit Award, Performance Unit Award, Performance Bonus Award, Stock Award
or Other Incentive Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code (the
“162(m) Requirements”). The performance criteria for any such Award that is
intended to satisfy the 162(m) Requirements shall be established in writing by
the Committee based on one or more performance criteria listed in this Exhibit A
not later than 90 days after commencement of the performance period with respect
to such Award or any such other date as may be required or permitted for
“performance-based compensation” under the 162(m) Requirements, provided that
the outcome of the performance in respect of the goals remains substantially
uncertain as of such time. At the time of the grant of an Award and to the
extent permitted under Code Section 162(m) and regulations thereunder for an
Award intended to

 

A-1

--------------------------------------------------------------------------------


 

satisfy the 162(m) Requirements, the Committee may provide for the manner in
which the performance goals will be measured in light of specified corporate
transactions, extraordinary events, accounting changes and other similar
occurrences. All determinations made by the Committee as to the establishment or
achievement of performance goals, or the final settlement of an Award intended
to satisfy the 162(m) Requirements shall be made in writing.

 

Certification and Negative Discretion. Before payment is made in relation to any
Award that is intended to satisfy the 162(m) Requirements, the Committee shall
certify the extent to which the performance goals and other material terms of
the Award have been satisfied, and the Committee in its sole discretion shall
have the authority to reduce, but not to increase, the amount payable and/or the
number of shares of Common Stock to be granted, issued, retained or vested
pursuant to any such Award.

 

Committee. In the case of an Award intended to meet the 162(m) Requirements, the
Committee shall be composed of two or more “outside directors” within the
meaning of Section 162(m) of the Code, and the Committee may not delegate its
duties with respect to such Awards.

 

A-2

--------------------------------------------------------------------------------